OPINION — AG — ** ELECTION BOARD ** IF SENATE BILL NO. 150 TAKES EFFECT ON SEPTEMBER 5, 1953, AND IF A COUNTY IS NOT EXEMPT FROM THE PROVISIONS THEREOF BY PARAGRAPHS `C' OR `E' OF SECT. 5 OF THE BILL OR BY SENATE BILL NO. 138 (26 Ohio St. 102.1 [26-102.1] TO 26 Ohio St. 102.17 [26-102.17] AND 26 Ohio St. 103.1 [26-103.1] TO 26 Ohio St. 103.22 [26-103.22] [26-103.22]) AND IS NOT EXEMPT OF SECT. 5, IT WILL BE THE MADNATORY DUTY OF THE BOARD OF COUNTY COMMISSIONERS WHEN IT IS KNOWN (EITHER BY FAILURE OF PARAGRAPH OR BY THE ADVERSE DECISION OF SAID BOARD UPON SUCH REQUEST) THAT THE COUNTY IS NOT EXEMPT FROM SUCH RE REGISTRATION, AND IN EVENT THERE IS NOT SUFFICIENT UNOBLIGATED MONEYS IN ITS " ELECTION EXPENSES " ACCOUNT TO DEFRAY THE EXPENSE OF RE REGISTRATION, TO PROMPTLY MAKE A SUPPLEMENTAL STATEMENT OF ESTIMATED NEEDS TO DEFRAY THE EXPENSES OF RE REGISTRATION IN THE COUNTY AND OF THE EXCISE BOARD TO THEREON MAKE A SUPPLEMENTAL APPROPRIATION THEREFOR, ALL IN THE MANNER SET FORTH IN THE APPLICABLE PROVISIONS OF 68 Ohio St. 289 [68-289] AND 68 Ohio St. 292 [68-292] (OR TO TRANSFER FUNDS THEREOF AS PROVIDED FOR IN 62 Ohio St. 46 [62-46]) IN WHICH EVENT ANY UNOBLIGATED MONEYS IN SAID ORIGINAL ITEM OF APPROPRIATION MADE TO SAID ITME, WOULD BE AVAILABLE FOR DEFRAYING THE EXPENSES OF REGISTRATION. CITE: 68 Ohio St. 292 [68-292], 68 Ohio St. 289 [68-289] 62 Ohio St. 461 [62-461] (FRED HANSEN)